Name: Commission Regulation (EEC) No 1181/93 of 14 May 1993 derogating from Regulations (EEC) No 1423/92, (EEC) No 278/93 and (EEC) No 1562/85 following the application of common prices in Portugal
 Type: Regulation
 Subject Matter: prices;  civil law;  food technology;  Europe;  plant product
 Date Published: nan

 No L 120/18 Official Journal of the European Communities 15. 5. 93 COMMISSION REGULATION (EEC) No 1181/93 of 14 May 1993 derogating from Regulations (EEC) No 1423/92, (EEC) No 278/93 and (EEC) No 1562/85 following the application of common prices in Portugal HAS ADOPTED THIS REGULATION : Article 1 As from 1 April 1993,  the minimum price fixed in Article 1 and the finan ­ cial compensation fixed in Article 2 of Regulation (EEC) No 1423/92, and  the minimum price fixed in Article 1 and the finan ­ cial compensation fixed in Article 2 of Regulation (EEC) No 278/93, applicable in Member States other than Portugal, with regard to lemons and oranges respectively, shall apply in Portugal . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 11 99/90 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges (3), as last amended by Regulation (EEC) No 3848/89 (4), and in particular Articles 2 (3) and 3 (2) thereof, Whereas, on the one hand, Commission Regulation (EEC) No 1423/92 Is) fixes for the 1992/93 marketing year the minimum price for lemons and the amount of the finan ­ cial compensation after processing of such lemons and, on the other, Commission Regulation (EEC) No 278/93 (*) fixes, until the end of the 1992/93 marketing year, the minimum purchase price for oranges delivered for proces ­ sing and the amount of the financial compensation after processing of such oranges ; Whereas Council Regulation (EEC) No 742/93 Q, establishes a common basic price and buying-in price applicable in Portugal as from 1 April 1993 ; whereas the minimum price and the financial compensation fixed by Regulations (EEC) No 1423/92 and (EEC) No 278/93 should be adjusted accordingly ; whereas it is also neces ­ sary to adjust in the light of this new situation contracts concluded before 1 April 1993 but not yet carried out at 31 March 1993 and to derogate, up to the end of the 1992/93 marketing year, from the provisions of Articles 13 and 20 of Commission Regulation (EEC) No 1562/85 (8), as last amended by Regulation (EEC) No 2643/91 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 The competent authorities appointed by the Member States concerned shall ensure that the minimum price specified in contracts concluded before 1 April 1993 but not yet carried out at 31 March 1993 be adjusted in accordance with the provisions of Article 1 . Article 3 Applications for financial compensation, as referred to in Article 13 (1 ) of Regulation (EEC) No 1562/85, and notifi ­ cation by the Member States, as provided for in Article 20 of that Regulation, must differentiate between quantities delivered for processing before 1 April 1993 and quanti ­ ties delivered after that date. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993 . (') OJ No L 125, 19. 5. 1977, p. 3 . (2) OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 324, 27. 12. 1969, p. 21 . (4) OJ No L 374, 22. 12. 1989, p. 6. O OJ No L 148, 29. 5. 1992, p. 21 . ( «) OJ No L 33, 9. 2. 1993, p. 8 . O OJ No L 77, 31 . 3 . 1993, p. 8 . (8) OJ No L 152, 11 . 6. 1985, p. 5. O OJ No L 247, 5. 9 . 1991 , p. 21 . 15. 5. 93 Official Journal of the European Communities No L 120/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1993 . For the Commission Rene STEICHEN Member of the Commission